ORDER

PER CURIAM.
Appellant Travis Like appeals from the judgment convicting him of one count of murder in the first degree, Section 565.020, RSMo 1994, three counts of assault in the first degree, Section 565.050, RSMo 1994, and four counts of armed criminal action, entered in the Circuit Court of the City of St. Louis.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. No precedential or jurisprudential purpose would be served by an extended opinion reciting detailed facts and restating principles of law. We have, however, provided the parties with a mem*539orandum opinion for their exclusive use detailing the reasons for this decision. We affirm the judgment pursuant to Rule 30.25(b).